 MAYFAIR INDUSTRIES, INCORPORATED223We think if the Umon leaves us alone we can keep all of our presentemployees whether they are 16 or 76, as long as they want to stay with usWe have given our employees steady employmentPersonally, I think most of you would rather have work year roundAll of you know the fine record our Company has for steady workeveryone is kept fully employedIn recent weeks not nearly so many people have been walking off thejob or leaving us shorthanded because they appreciate the steady work herein the face of unemployment elsewhereI promise you we will continue to make improvements as fast as wecan find the money to do them withThis would include vacations, holidaypay, pay increases, etcImprovements you have gotten in the past have been for free and theimprovements in the future can be for freeAs in the case of the Slogans on the placards and buttons, the above letters andspeech contain veiled and subtle threats of reprisal if the Union won the electionand implied promises of benefit if the Union lost It was part of the Respondent'scampaign to instill fear of loss of employment if the employees voted for the UmonIn my opinion, such conduct on the Respondent's part substantially and materiallyinterfered with the employees' free choice at the election, and I so findThe importof these slogans, letters, and speech must have been clear to the employees in viewof the numerous acts of unlawful conduct by Respondent's officers and supervisorsfound hereinWhile I find that the above conduct interfered with the election, I donot find that the letters and speech were violative of the Section 8 (a) (1) of the ActW THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section `III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerce.and the free flow of commerceV THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the ActUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the followingCONCLUSIONS OF LAW1Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,`DistrictUnion 431, is a labor organization within the meaning of Section 2(5)of the Act2 By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act3The aforesaid unf air labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication IMayfair Industries, IncorporatedandSheetMetalWorkersInternationalAssociation,LocalUnion No. 21, Petitioner.Case No 15-RC-2071January 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9,(c) of the National LaborRelations Act, a hearing was- held before C. Dale Stout, hearing of-126 NLRB No 35 224DECISIONSOF NATIONALLABOR RELATIONS BOARDficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.The Employer refused to stipulate at thehearing that the Petitioner is a labor organization within the mean-ing of the Act.As it appears that the Petitioner exists for the pur-pose of bargaining with employers on behalf of its members concern-ing terms and conditions of employment, we find that the Petitioneris a labor organization within the meaning of Section 2 (5) of the Act.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent the production and mainte-nanceemployees at the Employers Lafayette, Louisiana, plant, butwould exclude leadmen and inspectorsas supervisors.The Employer'The Employer moved to dismiss the petition on the ground that the constitution ofthe Petitioner'sInternationalUnion prohibits the Petitioner from representing theEmployer's employees.We find no merit in this contention It is the Petitioner's will-ingness, rather than its constitutional ability to represent these employees which is thecontrolling factorF C Russell Company,116 NLRB 1015, footnote 5.We also findno merit in the Employer'smotion to dismiss the petition on the alleged ground thatthe Petitioner is affiliated with certain organizations which were not in compliance withformer Section 9(f), (g), and(h) of the Act at the time the petition was filedTherecord does not establish that these organizations are labor organizations within themeaning of the Act and thus subject to the filing requirements then in force.After the hearing, on November 5, 1959, Shopmen'sLocal Union No. 619, InternationalAssociation of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, herein calledLocal 619,filed a motion for intervention by telegram,asserting that it was not notifiedof this proceeding until after the hearing herein and that it has an adequate showing ofinterest among the Employer s production and maintenance employees,and requestingthat it be placed on the ballot in any election which may be directed hereinTheEmployer opposes the motion on the ground(1) that the telegram does not comply withthe Board'sRules regarding bringing of notions.and (2) that Local 619 has not madean adequate showing of interest in the unit,alleged to be appropriate by Local 619,which is larger than that sought by the Petitioner In its opposition,the Employer alsorequests that,before an election is directed herein, the record be reopened to allow it toshow that Local 619 is not a labor organizationWe find no merit in these contentionsof the Employer.As to compliance with our rules for printing of motions, we observethat Local 619 selected the most expeditious method to intervene herein and that no partyhas been prejudiced by noncompliance with the printing rulesUnder these circum-stances,we waive technical compliance with such rules in this caseAs to showing ofinterest,Local 619 has expressed a desire to participate in any election directed by theBoard.More specifically, it has requested a place on the ballot even in the event that theBoard finds appropriate the unit of production and maintenance employees sought by thePetitionerWe are administratively satisfiedthat Local619 has made a timely andsufficient showing of interest among the Employer's production and maintenance em-ployees, and its motion to intervene is grantedAs tothe request to reopen the record,it is denied as the Board has recently determined that Local 619 is a labor organizationwithin the meaning of Section 2(5) of the Act.II'oodwerd-Wight & Co, Ltd,Case No.15-RC-2000, dated August 11, 1959(unpublished). MAYFAIR INDUSTRIES, INCORPORATED225agrees except that it would include these two categories, contendingthat they are nonsupervisory.The leadn en:The leadmen who are more experienced than theirfellow workers work in the production area, performing manuallabor and transmitting communications from foremen to employees:on the assembly line.Like production workers, the leadmen arehourly paid and punch timeclocks.They have no authority to hire,,discharge, or effectively recommend changes in the employment statusof other workers.Contrary to the Petitioner, we find that the lead-men are not supervisors, and we shall include them in the unit.The inspectors:The inspectors, 10 in number, are the last employ-ees on the production line.They make the final inspection of thefinished product under the direction of the chief inspector, an admittedsupervisor. Inspectors are hourly paid and receive the same employeebenefits as production workers.Although an inspector may rejectdefective products, he has no authority to discipline other employeesor to direct them as to the manner of performance of their work.Hehas no authority to hire, discharge, or effectively recommend such,action.In an earlier case involving the Employer's predecessor 2inspectors were included in the unit.We find that the inspectors arenot supervisors, and we shall, in accord with the Employer, includethem.At the hearing, although no one contended otherwise, the Employeradduced evidence which showed that certain employees were plantclerical employees.The record discloses that these employees per-form clerical duties in the plant or in the factory office.They workwith, or in proximity to, production and maintenance employees.They are hourly paid and receive the same employee benefits as pro-duction workers.Accordingly, we shall include these plant clericals,,namely, the receiving clerk, the production scheduling clerk, thematerial controls clerk, the time clerks, the inventory clerks, thestockers, the expediters, and the utility man in the plantwide unit.Truckdrivers were included in the overall unit previously foundappropriate.Since that time, their duties have not changed.No oneseeks to represent them separately.Accordingly, we shall includethem.There remains for consideration the unit placement of the follow-ing classifications of employees:The shipping clerk:The Employer would exclude the shippingclerk as a supervisor.This employee ordinarily packs and loads fin-ished products.For about 2 hours each day, in the absence of super-visors, he "directs" shipping department employees; however, thenature and extent of such direction is not shown. The record is clear2Croft Louisiana, Inc,Case No 15-RC-1499, dated July 22, 1957 (unpublished)554461-60-vol. 126-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he may not discharge other shipping department employees. Theshipping clerk was included in the unit previously found appropriate,and it does not appear that his duties have changed since that time.As the record does not show that the shipping clerk has any super-visory authority, we shall include him in the unit.The nurse:The record shows that the Employer employs a nursewho administers first aid and otherwise performs the usual duties ofher profession.In conformity with our usual practice, we shallexclude her front the unit 3 because of her diverse interests.We find that the following employees at the Employer's Lafayette,Louisiana, plant, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, including the receivingclerk, the shipping clerk, the production scheduling clerk, the materialcontrols clerk, the time clerks, inventory clerks, stockers, expediters,the utility man, truckdrivers, inspectors, and leadmen, but excludingthe chief inspector, the nurse, office clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3The Bailey Department StoresCo , 120 NLRB 1239, 1242InternationalHod Carriers,Building and Common Laborers'Union of America,AFL-CIO,LocalNo. 1445,and Its AgentJohn HaneyandRoy LumpkinsandFenix&Scisson, Inc.,Partyto the Contract.Case No. 9-CB-490. January 20, 1960DECISION AND ORDEROn June 29, 1959, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond,ents filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers herein to a three-member panel [MembersRodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record in126 NLRB No. 34.